Citation Nr: 0705620	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-14 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia (CML).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran cancelled an RO Hearing scheduled for April 2004.  
The veteran has not requested that the hearing be 
rescheduled.  Therefore, his request for an RO hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702 (e) (2005).

The veteran presented testimony at a video conference hearing 
chaired by the undersigned Veterans Law Judge in July 2005.  
A transcript of the hearing is associated with the veteran's 
claims folder.

The veteran's appeal was previously before the Board in 
December 2005, at which time the case was remanded for 
further evidentiary development by the originating agency.  
The case has since been returned to the Board for further 
appellate action.


FINDING OF FACT

CML was not present within one year of the veteran's 
discharge from service and is not etiologically related to 
service or service-connected disability.




CONCLUSION OF LAW

CML was not incurred in or aggravated by active military 
service and is not proximately due to or the result of any 
service-connected disability, and its incurrence or 
aggravation during active military service may not be 
presumed..  
38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that in July 2002 and August 2002, prior 
to the initial adjudication of the claim, the RO sent the 
veteran letters informing her of the evidence and information 
necessary to substantiate her claim, the information required 
of her to enable VA to obtain evidence in support of her 
claim, the assistance that VA would provide to obtain 
evidence in support of her claim, and the evidence that she 
should submit if she did not desire VA to obtain such 
evidence on her behalf.  Although neither letter specifically 
inform the veteran that she should submit any pertinent 
evidence in her possession, they did inform her of the 
evidence that would be pertinent and that she should submit 
such evidence or provide the RO with the information and any 
authorization necessary for the RO to obtain the evidence on 
her behalf.  Therefore, the Board believes that she was on 
notice of the fact that she should submit any pertinent 
evidence in her possession.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  The veteran was also provided notice 
concerning the disability-rating and effective-date elements 
of the claim in the October 2006 supplemental statement of 
the case.  

Moreover, at the July 2005 hearing before the undersigned, 
the appellant testified that a physician had told her that 
her CML was possibly related to her service-connected sickle 
cell disease.  The undersigned specifically informed her that 
she should submit a statement from a doctor supporting her 
contention that her CML is related to her sickle cell 
disease.  She was also told that she should submit or 
identify any other pertinent evidence that was not already of 
record.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained, as have 
available records in the possession of the Social Security 
Administration.  In addition, a VA medical opinion addressing 
the etiology of the veteran's CML has been obtained.  Neither 
the veteran nor her representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests leukemia to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2005); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The record reflects that the veteran was initially diagnosed 
with CML in 2001, many years following her discharge from 
service.  The veteran does not contend and the record does 
not suggest that the disorder was present within one year of 
her discharge from service or that the disorder is 
etiologically related to service.

The veteran does contend that the disorder developed 
secondary to her service-connected sickle cell disease.  As 
noted above, she testified at the videoconference hearing 
before the undersigned that a doctor had told her that her 
leukemia was possibly related to her sickle cell disease.  
Although she has been requested to submit a statement from 
that doctor or other medical evidence of the alleged nexus 
between her sickle cell disease and leukemia, she has failed 
to do so.

The veteran was afforded a VA examination in September 2002 
for the specific purpose of determining the etiology of her 
CML.  The examiner reviewed the claims folder and also 
conducted a computer search.  He noted that the computer 
search revealed no causative link between sickle cell disease 
and CML and stated his opinion that the veteran's CML was not 
caused by her sickle cell disease.  

In fact, the evidence of a nexus between the veteran's sickle 
cell disease and CML is limited to the veteran's own 
statements.  This is not competent evidence of the alleged 
nexus because lay persons such as the veteran are not 
competent to offer opinions concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


ORDER

Service connection for CML is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


